UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-04571 Name of Registrant: Vanguard Pennsylvania Tax-Free Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: November 30 Date of reporting period: August 31, 2014 Item 1: Schedule of Investments Vanguard Pennsylvania Tax-Exempt Money Market Fund Schedule of Investments As of August 31, 2014 Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (101.1%) Pennsylvania (101.0%) 1 Abington PA School District GO TOB VRDO 0.050% 9/5/14 LOC 10,510 10,510 Allegheny County PA GO VRDO 0.050% 9/5/14 LOC 33,480 33,480 Allegheny County PA GO VRDO 0.050% 9/5/14 LOC 14,455 14,455 Allegheny County PA Higher Education Building Authority University Revenue (Carnegie Mellon University) VRDO 0.030% 9/2/14 92,220 92,220 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.000% 9/1/14 12,685 12,685 1 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) TOB VRDO 0.050% 9/5/14 LOC 7,000 7,000 Allegheny County PA Industrial Development Authority Revenue (Western Pennsylvania School for Blind Children) VRDO 0.050% 9/5/14 10,000 10,000 Ambridge PA Area School District GO 5.500% 11/1/14 (Prere.) 1,700 1,715 Beaver County PA Industrial Development Authority Pollution Control Revenue (FirstEnergy Generation Project) VRDO 0.050% 9/2/14 LOC 31,025 31,025 Beaver County PA Industrial Development Authority Pollution Control Revenue (FirstEnergy Generation Project) VRDO 0.050% 9/2/14 LOC 6,650 6,650 1 Berks County PA Municipal Authority Revenue (Reading Hospital & Medical Center Project) TOB VRDO 0.050% 9/5/14 LOC 92,095 92,095 1 Berks County PA Municipal Authority Revenue (Reading Hospital & Medical Center Project) TOB VRDO 0.060% 9/5/14 9,750 9,750 1 Bethlehem PA Area School District GO TOB VRDO 0.050% 9/5/14 LOC 8,975 8,975 Bucks County PA GO 3.000% 12/1/14 1,645 1,657 Bucks County PA GO 3.000% 6/1/15 1,000 1,021 Bucks County PA Industrial Development Authority Hospital Revenue (Grand View Hospital) VRDO 0.040% 9/5/14 LOC 6,465 6,465 Butler County PA General Authority Revenue (Erie School District Project) VRDO 0.050% 9/5/14 LOC 12,440 12,440 Butler County PA General Authority Revenue (North Allegheny School District Project) VRDO 0.050% 9/5/14 14,080 14,080 Cambria County PA Industrial Development Authority Revenue (American National Red Cross) VRDO 0.070% 9/5/14 LOC 17,200 17,200 1 Central Bradford PA Progress Authority Revenue (Robert Packer Hospital) TOB VRDO 0.050% 9/5/14 LOC 10,365 10,365 Centre County PA Hospital Authority Revenue (Mount Nittany Medical Center Project) 6.125% 11/15/14 (Prere.) 2,000 2,024 Chester County PA Industrial Development Authority Student Housing Revenue (University Student Housing LLC Project) VRDO 0.050% 9/5/14 LOC 9,800 9,800 1 Chester County PA Industrial Development Authority Water Facilities Revenue (Aqua Pennsylvania Inc. Project) TOB VRDO 0.090% 9/5/14 (13) 15,935 15,935 1 Commonwealth Financing Authority Pennsylvania Revenue TOB VRDO 0.080% 9/5/14 9,995 9,995 Delaware County Industrial Development Authority Revenue (Covanta Energy Project) VRDO 0.080% 9/5/14 LOC 3,615 3,615 1 Delaware County Industrial Development Authority Revenue (Covanta Energy Project) VRDO 0.080% 9/5/14 LOC 2,960 2,960 Delaware County PA Authority Hospital Revenue (Crozer-Chester Medical Center Obligated Group) VRDO 0.050% 9/5/14 LOC 9,445 9,445 Delaware County PA Authority Hospital Revenue (Crozer-Chester Medical Center Obligated Group) VRDO 0.050% 9/5/14 LOC 2,275 2,275 Delaware County PA Authority Revenue (Haverford College) VRDO 0.030% 9/5/14 29,545 29,545 Delaware County PA Industrial Development Authority Airport Facilities Revenue (United Parcel Service Inc.) VRDO 0.030% 9/2/14 57,500 57,500 1 Delaware County PA Industrial Development Authority Revenue (Aqua Pennsylvania Inc. Project) TOB VRDO 0.090% 9/5/14 (13) 2,515 2,515 Delaware County PA Industrial Development Authority Solid Waste Revenue (Scott Paper Co.) VRDO 0.060% 9/5/14 20,000 20,000 Delaware County PA Industrial Development Authority Solid Waste Revenue (Scott Paper Co.) VRDO 0.060% 9/5/14 12,000 12,000 Delaware River Port Authority Pennsylvania & New Jersey Revenue VRDO 0.040% 9/5/14 LOC 23,555 23,555 Downingtown Area PA School District GO 5.000% 11/1/14 1,000 1,008 2 East Penn PA School District GO 3.000% 12/15/14 1,150 1,157 Emmaus PA General Authority Revenue VRDO 0.040% 9/5/14 LOC 8,800 8,800 Emmaus PA General Authority Revenue VRDO 0.040% 9/5/14 LOC 11,500 11,500 Emmaus PA General Authority Revenue VRDO 0.040% 9/5/14 LOC 9,600 9,600 Emmaus PA General Authority Revenue VRDO 0.040% 9/5/14 LOC 10,000 10,000 Emmaus PA General Authority Revenue VRDO 0.040% 9/5/14 LOC 7,500 7,500 Emmaus PA General Authority Revenue VRDO 0.040% 9/5/14 LOC 1,200 1,200 Emmaus PA General Authority Revenue VRDO 0.040% 9/5/14 LOC 8,700 8,700 Emmaus PA General Authority Revenue VRDO 0.040% 9/5/14 LOC 11,800 11,800 Emmaus PA General Authority Revenue VRDO 0.040% 9/5/14 LOC 2,500 2,500 Emmaus PA General Authority Revenue VRDO 0.040% 9/5/14 LOC 7,900 7,900 Emmaus PA General Authority Revenue VRDO 0.040% 9/5/14 LOC 500 500 Emmaus PA General Authority Revenue VRDO 0.040% 9/5/14 LOC 1,200 1,200 Emmaus PA General Authority Revenue VRDO 0.040% 9/5/14 LOC 10,900 10,900 Emmaus PA General Authority Revenue VRDO 0.040% 9/5/14 LOC 6,900 6,900 Emmaus PA General Authority Revenue VRDO 0.050% 9/5/14 LOC 79,500 79,500 Emmaus PA General Authority Revenue VRDO 0.050% 9/5/14 LOC 2,200 2,200 1 Geisinger Health System Authority of Pennsylvania Revenue (Montour County) TOB VRDO 0.060% 9/5/14 2,785 2,785 Geisinger Health System Authority of Pennsylvania Revenue (Penn State Geisinger Health System) VRDO 0.010% 9/2/14 41,000 41,000 Geisinger Health System Authority of Pennsylvania Revenue (Penn State Geisinger Health System) VRDO 0.030% 9/2/14 1,400 1,400 1 Geisinger Health System Authority of Pennsylvania Revenue TOB VRDO 0.060% 9/5/14 5,000 5,000 1 Geisinger Health System Authority of Pennsylvania Revenue TOB VRDO 0.060% 9/5/14 5,225 5,225 Haverford Township PA School District GO VRDO 0.050% 9/5/14 LOC 5,000 5,000 Indiana County PA Hospital Authority Revenue VRDO 0.060% 9/5/14 LOC 3,400 3,400 1 Lancaster County PA Hospital Authority Health System Revenue (Lancaster General Hospital Project) TOB VRDO 0.060% 9/5/14 3,410 3,410 Lower Merion PA School District GO VRDO 0.040% 9/5/14 LOC 28,365 28,365 Lower Merion PA School District GO VRDO 0.040% 9/5/14 LOC 5,600 5,600 1 Luzerne County PA Industrial Development Authority Water Facility Revenue (Pennsylvania-American Water Co.) TOB VRDO 0.110% 9/5/14 (13) 5,000 5,000 Montgomery County PA GO VRDO 0.030% 9/2/14 8,260 8,260 Montgomery County PA Higher Education & Health Authority Revenue (Catholic Health East) 5.500% 11/15/14 (Prere.) 1,000 1,011 Montgomery County PA Industrial Development Authority Revenue (Friends' Central School Project) VRDO 0.050% 9/5/14 LOC 2,610 2,610 Moon Industrial Development Authority Pennsylvania Mortgage Revenue (Providence Point Project) VRDO 0.080% 9/5/14 LOC 10,000 10,000 North Allegheny PA School District GO 0.500% 11/1/14 1,490 1,491 Northampton Area PA School District GO 2.000% 10/1/14 1,070 1,072 Northampton County PA General Purpose Authority University Revenue (Lafayette College) VRDO 0.060% 9/5/14 7,120 7,120 1 Northampton County PA General Purpose Authority University Revenue (Lehigh University) TOB VRDO 0.050% 9/5/14 LOC 5,500 5,500 Northampton County PA General Purpose Authority University Revenue (Lehigh University) VRDO 0.030% 9/5/14 8,000 8,000 Northampton County PA General Purpose Authority University Revenue (Lehigh University) VRDO 0.030% 9/5/14 16,815 16,815 Northampton County PA General Purpose Authority University Revenue (Lehigh University) VRDO 0.030% 9/5/14 12,260 12,260 Nuveen PA Investment Quality Municipal Fund VRDP VRDO 0.150% 9/5/14 LOC 28,500 28,500 1 Nuveen Pennsylvania Investment Quality Municipal Fund VRDP VRDO 0.150% 9/5/14 LOC 39,000 39,000 Palisades PA School District GO 1.000% 9/1/14 1,240 1,240 Parkland PA School District GO 5.375% 9/1/14 1,000 1,000 Pennsylvania Economic Development Financing Authority Exempt Facilities Revenue (Shippingport Project) FirstEnergy VRDO 0.060% 9/2/14 LOC 400 400 Pennsylvania Economic Development Financing Authority Exempt Facilities Revenue (York Water Co. Project) VRDO 0.070% 9/5/14 LOC 5,000 5,000 Pennsylvania Economic Development Financing Authority Unemployment Compensation Revenue 3.000% 1/1/15 4,000 4,037 Pennsylvania Economic Development Financing Authority Unemployment Compensation Revenue Bonds 5.000% 7/1/15 32,000 33,299 Pennsylvania Economic Development Financing Authority Unemployment Compensation Revenue VRDO 0.050% 9/5/14 LOC 9,230 9,230 1 Pennsylvania Economic Development Financing Authority Water Facilities Revenue (Aqua Pennsylvania Inc. Project) TOB VRDO 0.060% 9/5/14 (13) 9,900 9,900 1 Pennsylvania Economic Development Financing Authority Water Facilities Revenue (Aqua Pennsylvania Inc. Project) TOB VRDO 0.100% 9/5/14 7,495 7,495 Pennsylvania GO 4.750% 9/1/14 1,000 1,000 Pennsylvania GO 5.000% 9/1/14 2,500 2,500 Pennsylvania GO 5.500% 2/1/15 5,000 5,111 Pennsylvania GO 5.000% 2/15/15 11,400 11,650 Pennsylvania GO 5.000% 2/15/15 13,950 14,260 Pennsylvania GO 5.000% 4/15/15 7,000 7,213 Pennsylvania GO 5.000% 5/1/15 5,000 5,162 Pennsylvania GO 5.000% 6/1/15 11,280 11,690 Pennsylvania GO 5.000% 6/15/15 5,000 5,191 Pennsylvania GO 5.000% 7/1/15 13,600 14,150 1 Pennsylvania GO TOB VRDO 0.050% 9/5/14 10,400 10,400 1 Pennsylvania GO TOB VRDO 0.060% 9/5/14 5,000 5,000 1 Pennsylvania GO TOB VRDO 0.060% 9/5/14 12,820 12,820 1 Pennsylvania GO TOB VRDO 0.060% 9/5/14 11,400 11,400 Pennsylvania Higher Educational Facilities Authority Revenue (Drexel University) VRDO 0.050% 9/5/14 LOC 8,350 8,350 Pennsylvania Higher Educational Facilities Authority Revenue (Drexel University) VRDO 0.050% 9/5/14 LOC 15,810 15,810 Pennsylvania Higher Educational Facilities Authority Revenue (Gwynedd Mercy College) VRDO 0.040% 9/5/14 LOC 12,060 12,060 Pennsylvania Higher Educational Facilities Authority Revenue (Higher Education System) 5.000% 6/15/15 6,310 6,550 1 Pennsylvania Higher Educational Facilities Authority Revenue (Presbyterian Medical Center) TOB VRDO 0.060% 9/5/14 7,200 7,200 Pennsylvania Higher Educational Facilities Authority Revenue (St. Joseph's University) VRDO 0.040% 9/5/14 LOC 14,000 14,000 Pennsylvania Higher Educational Facilities Authority Revenue (Thomas Jefferson University) VRDO 0.030% 9/5/14 LOC 18,040 18,040 Pennsylvania Higher Educational Facilities Authority Revenue (Thomas Jefferson University) VRDO 0.030% 9/5/14 LOC 32,175 32,175 1 Pennsylvania Higher Educational Facilities Authority Revenue (Trustees of the University of Pennsylvania) TOB VRDO 0.050% 9/5/14 5,000 5,000 Pennsylvania Higher Educational Facilities Authority Revenue (University of Pennsylvania Health System) VRDO 0.030% 9/5/14 59,780 59,780 1 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue TOB VRDO 0.060% 9/5/14 7,570 7,570 1 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue TOB VRDO 0.100% 9/5/14 2,300 2,300 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue VRDO 0.050% 9/5/14 7,700 7,700 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue VRDO 0.050% 9/5/14 6,975 6,975 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue VRDO 0.050% 9/5/14 28,775 28,775 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue VRDO 0.050% 9/5/14 18,960 18,960 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue VRDO 0.050% 9/5/14 16,500 16,500 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue VRDO 0.050% 9/5/14 24,195 24,195 Pennsylvania Infrastructure & Investment Authority Revenue CP 0.070% 9/2/14 LOC 32,700 32,700 Pennsylvania Infrastructure & Investment Authority Revenue CP 0.070% 10/1/14 LOC 6,000 6,000 Pennsylvania Intergovernmental Cooperation Authority Special Tax Revenue (Philadelphia Funding Program) 5.000% 6/15/15 5,000 5,191 1 Pennsylvania Intergovernmental Cooperation Authority Special Tax Revenue (Philadelphia Funding Program) TOB VRDO 0.060% 9/5/14 5,050 5,050 Pennsylvania State University Revenue 5.000% 3/1/15 1,000 1,024 Pennsylvania State University Revenue PUT 0.150% 6/1/15 49,235 49,235 1 Pennsylvania State University Revenue TOB VRDO 0.060% 9/5/14 6,095 6,095 Pennsylvania Turnpike Commission Oil Franchise Tax Revenue 5.000% 12/1/14 1,000 1,012 3 Pennsylvania Turnpike Commission Revenue 0.100% 6/1/15 5,000 5,000 3 Pennsylvania Turnpike Commission Revenue 0.100% 6/1/15 22,920 22,920 Philadelphia Authority for Industrial Development Revenue (Gift of Life Donor Program) VRDO 0.040% 9/5/14 LOC 11,080 11,080 Philadelphia PA Airport Revenue VRDO 0.050% 9/5/14 LOC 22,090 22,090 Philadelphia PA Airport Revenue VRDO 0.050% 9/5/14 LOC 8,500 8,500 1 Philadelphia PA Authority for Industrial Development Revenue (Girard Estate Aramark Project) VRDO 0.090% 9/5/14 LOC 3,600 3,600 Philadelphia PA Authority for Industrial Development Revenue (Inglis House Project) VRDO 0.050% 9/5/14 19,900 19,900 Philadelphia PA Gas Works Revenue VRDO 0.030% 9/5/14 LOC 17,900 17,900 Philadelphia PA Gas Works Revenue VRDO 0.040% 9/5/14 LOC 6,930 6,930 Philadelphia PA Gas Works Revenue VRDO 0.050% 9/5/14 LOC 14,000 14,000 Philadelphia PA GO VRDO 0.040% 9/5/14 LOC 60,550 60,550 1 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Children's Hospital of Philadelphia Project) TOB VRDO 0.060% 9/5/14 4,765 4,765 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Children's Hospital of Philadelphia Project) VRDO 0.040% 9/2/14 2,050 2,050 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Children's Hospital of Philadelphia Project) VRDO 0.040% 9/2/14 23,450 23,450 Philadelphia PA Industrial Development Authority Lease Revenue VRDO 0.040% 9/5/14 LOC 33,250 33,250 Philadelphia PA School District GO VRDO 0.040% 9/5/14 LOC 66,900 66,900 Philadelphia PA School District GO VRDO 0.040% 9/5/14 LOC 22,795 22,795 1 Philadelphia PA Water & Waste Water Revenue TOB PUT 0.110% 10/16/14 LOC 20,440 20,440 1 Philadelphia PA Water & Waste Water Revenue TOB VRDO 0.060% 9/5/14 (13) 45,210 45,210 Philadelphia PA Water & Waste Water Revenue VRDO 0.040% 9/5/14 LOC 28,010 28,010 Pittsburgh PA Water & Sewer Authority Revenue VRDO 0.050% 9/5/14 LOC 37,400 37,400 Pottsgrove PA School District GO 2.000% 4/15/15 600 607 Ridley PA School District GO VRDO 0.050% 9/5/14 LOC 9,180 9,180 1 Southcentral Pennsylvania General Authority Revenue (WellSpan Health Obligated Group) TOB VRDO 0.060% 9/5/14 9,970 9,970 St. Mary Hospital Authority Pennsylvania Health System Revenue (Catholic Health Initiatives) 5.375% 11/15/14 (Prere.) 5,110 5,164 St. Mary Hospital Authority Pennsylvania Health System Revenue (Catholic Health Initiatives) VRDO 0.030% 9/5/14 18,415 18,415 State Public School Building Authority Pennsylvania School Revenue (North Allegheny School District Project) VRDO 0.050% 9/5/14 18,110 18,110 Swatara Township PA GO 5.100% 10/1/14 (Prere.) 1,300 1,305 Union County PA Higher Educational Facilities Financing Authority University Revenue (Bucknell University) VRDO 0.050% 9/5/14 3,700 3,700 University of Pittsburgh of the Commonwealth System of Higher Education Pennsylvania (University Capital Project) RAN 2.000% 7/22/15 23,000 23,384 University of Pittsburgh PA Revenue CP 0.080% 9/2/14 25,000 25,000 University of Pittsburgh PA Revenue CP 0.090% 9/2/14 7,500 7,500 University of Pittsburgh PA Revenue CP 0.090% 9/2/14 7,500 7,500 University of Pittsburgh PA Revenue CP 0.080% 10/1/14 20,000 20,000 University of Pittsburgh PA Revenue CP 0.090% 10/1/14 20,000 20,000 University of Pittsburgh PA Revenue CP 0.070% 11/3/14 8,950 8,950 University of Pittsburgh PA Revenue CP 0.100% 11/4/14 20,000 20,000 Washington County PA Hospital Authority Revenue (Washington Hospital Project) VRDO 0.050% 9/5/14 LOC 8,650 8,650 Washington Township PA Municipal Authority Sewer Revenue 6.000% 12/15/14 (Prere.) 2,475 2,517 Windber Area PA School District GO 1.000% 11/15/14 1,315 1,317 Woodland Hills PA School District GO 5.000% 9/1/15 (Prere.) 1,030 1,080 York County PA GO 3.000% 6/1/15 1,925 1,966 York County PA Industrial Development Authority Revenue (Crescent Industries Inc. Project) VRDO 0.150% 9/5/14 LOC 2,260 2,260 Virgin Islands (0.1%) Virgin Islands Public Finance Authority Revenue 5.250% 10/1/14 (Prere.) 1,750 1,757 Total Tax-Exempt Municipal Bonds (Cost $2,308,108) Total Investments (101.1%) (Cost $2,308,108) Other Assets and Liabilities-Net (-1.1%) Net Assets (100%) 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At August 31, 2014, the aggregate value of these securities was $410,235,000, representing 18.0% of net assets. 2 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of August 31, 2014. 3 Adjustable-rate security. KEY TO ABBREVIATIONS ARS - Auction Rate Security.
